Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered on or about June 19, 2012, which granted plaintiffs’ motion to vacate the partial stay granted on defendants’ prior motion to compel arbitration, unanimously affirmed, without costs.
Vacatur of the partial stay was a provident exercise of discretion in light of the timely amendment of the complaint as of *567right (see CPLR 3025 [a]) and the discontinuance of the arbitrable claims against the signatory to the agreement containing the arbitration clause. We reject defendants’ present attempt to raise arguments against vacatur with respect to non-signatories and certain claims that it had previously failed to advance. Concur—Mazzarelli, J.P., Acosta, Freedman, Richter and Gische, JJ.